DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.

Response to Amendment
The Amendment filed on 1/21/2022 has been entered. Claims 1-20 remain pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2015/0114093, hereinafter Appleyard in view of United States Application Publication No. 2016/0199835, hereinafter Tachibana.
Regarding claim 1, Appleyard teaches a microfluidic chip (item 100) for flowing a sample fluid mixture comprising sperm cells therethrough as a fluid stream (intended use MPEP § 2114 (II)), and for uniformly orienting and positioning the sperm cells flowed therethrough for interrogation and selective action (intended use MPEP § 2114 (II)), the microfluidic chip comprising: a micro-channel (item 164 where the left one of item 166A is) disposed downstream of a sample micro-channel (the portion of item 164 upstream of the left one of item 166A) and having a constricting portion (the left one of item 166A) that narrows in width (figure 3B), wherein the micro-channel is configured to provide laminar flow (abstract); a flow focusing region (the downstream side of item 164) downstream of the constricting portion of the micro-channel (figure 3B), the flow focusing region comprising a positively sloping bottom surface (the bottom surface of the right one of item 166) that reduces a height of the flow focusing region and sidewalls (the sidewalls of the right one of item 166) that taper to reduce a width of the flow focusing region (figure 4B), thereby geometrically constricting the flow focusing region (figure 4B); and the sample 
Appleyard fails to teach the constricting portion narrows in width only.
Tachibana teaches a tapered structure with the width of the channel being tapered and the depth of the channel is constant so that the solution can be maintained at a constant velocity (Tachibana, paragraphs [0109]-[0110]).
Examiner further finds that the prior art contained a device/method/product (i.e., a constricting portion with narrowed in width only) which differed from the claimed device by the substitution of component(s) (i.e., a constricting portion which narrowed in width and depth) with other component(s) (i.e., a constricting portion which narrowed in width and depth with one that narrowed in width only), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., a constricting portion which narrowed in width and depth with one that narrowed in width only), and the results of the substitution (i.e., narrowing the flow) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute a constricting portion which narrowed in width and depth of reference Appleyard with a constricting portion with narrowed in width only of reference Tachibana, since the result would have been predictable. 
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the constricting portion only narrow in width because it would ensure that the solution can be maintained at a constant velocity (Tachibana, paragraphs [0109]-[0110]). 
Regarding claim 2, Appleyard teaches wherein the constricting portion (the left one of item 166A) of the micro-channel comprises sidewalls that taper (figure 4A).
Regarding claim 3, Appleyard teaches wherein the positively sloping bottom surface (the bottom surface of the right one of item 166) and tapering sidewalls (the sidewalls of the right one of item 166) occur simultaneously from an upstream end to a downstream end of the flow focusing region (figure 4B).
.

Claims 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appleyard in view of Tachibana and United States Patent No. 10,315,194, hereinafter Akiyama.
Regarding claim 5, Appleyard teaches a microfluidic chip (item 100) for flowing a sample fluid mixture comprising sperm cells therethrough as a fluid stream (intended use MPEP § 2114 (II)), and for uniformly orienting and positioning the sperm cells flowed therethrough for interrogation and selective action (intended use MPEP § 2114 (II)), the microfluidic chip comprising: a sample micro-channel (the upstream side of item 164 before the intersection between items 116 and 117); two sheath fluid micro-channels (items 116 and 117) intersecting the sample micro-channel to form an intersection region (figure 4A); a downstream micro-channel (the middle section of item 164 between the intersection of items 116 and 117 and the right one of 166A) fluidly connected to and downstream of the intersection region (figure 4A), wherein the micro-channel is configured to provide laminar flow (abstract); a downstream flow focusing region (the right one of item 166a) fluidly connected to the downstream micro-channel (figure 4B), the flow focusing region comprising a positively sloping bottom surface (the bottom surface of the right one of item 166a) that reduces a height of the flow focusing region and sidewalls (the sidewall of the right one of item 166a) that taper to reduce a width of the flow focusing region (figure 4B), thereby geometrically constricting the flow focusing region (figure 4B); and the sample fluid mixture comprising the sperm cells (paragraph [0118]); wherein the sample micro-channel is configured to flow a sample fluid mixture (paragraph [0164])), wherein the two sheath fluid micro-channels (items 116 and 117) are each configured to flow a sheath fluid into the intersection region (paragraph [0164]) to cause laminar flow and to compress the sample fluid mixture flowing from the sample micro-channel at least horizontally from at least two sides such that the sample fluid mixture becomes surrounded by sheath fluid and compressed into a thin stream (intended use MPEP § 2114 (II) and is taught in paragraph [0152]).
Appleyard fails to teach the downstream micro-channel having a constricting portion that narrows in width only.

Akiyama teaches a chip device and particle analyzing apparatus which has two tapering portions between the flow channel and the outlet of the device (Akiyama, claim 21).
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., adding a second tapering part (constricting) which tapers in width only), and that in combination, each element merely would have performed the same function as it did separately (i.e., narrowing the flow), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to combined the microfluidic chip of reference Appleyard with the second tapering (constricting) portion which narrows in width only (upstream of the tapering portion of Appleyard) of reference Tachibana and Akiyama (thereby duplicating the tapering part of Appleyard), since the result would have been predictable.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicated the second tapering (constricting) part, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(B). Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the constricting portion only narrow in width because it would ensure that the solution can be maintained at a constant velocity (Tachibana, paragraphs [0109]-[0110]). 
Regarding claim 6, Appleyard teaches wherein the sample micro-channel (the upstream side of item 164) includes a narrowing region (the left one of item 166A) downstream of an inlet (figure 3A) of the sample micro-channel, wherein the narrowing region comprises: a positively sloping bottom surface (the 
Regarding claim 7, Appleyard teaches wherein an outlet (the end of the left one of item 166A) of the sample micro-channel is positioned at or near mid-height of an outlet of each of the two sheath fluid micro-channels (items 116 and 117), wherein an inlet (the inlet of the downstream portion of item 164) of the downstream micro-channel is positioned at or near mid-height of the outlet of each of the two sheath fluid micro-channels (figure 4A).
Regarding claim 8, Appleyard teaches wherein the outlet of the sample micro-channel and the inlet of the downstream micro-channel are aligned (figure 4A).
Regarding claim 9, Appleyard teaches wherein an outlet of the sample micro-channel is positioned at or near mid-height of the intersection region (figure 4A).
Regarding claim 10, Appleyard teaches wherein an inlet of the downstream micro-channel is positioned at or near mid-height of the intersection region (figure 4A).
Regarding claim 11, Appleyard teaches wherein the intersection region and the downstream flow focusing region are configured to focus a material in the sample fluid mixture (paragraphs [0149] and [0168]).
Regarding claim 12, Appleyard teaches wherein compression of the sample fluid mixture centralizes the material within the sample fluid mixture such that the material is focused at or near a center of the downstream micro-channel (paragraph [0217]).
Regarding claim 13, Appleyard teaches further comprising an interrogation region downstream of the flow focusing region (paragraph [0193]).

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appleyard, Tachibana and Akiyama as applied to claim 13 above, and further in view of United States Application Publication No. 2014/0224710, hereinafter Di Carlo.

Di Carlo teaches a device for particle separation in which an expansion region is utilized before the separation of the particles into different microchannels because it would maintaining the focused particles in the focusing streamlines while enhancing their lateral spacing (Di Carlo, paragraph [0047]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an expansion region in the opposite shape of the tapering region of Appleyard before the separation of particles into different microchannels because it would it would maintain the focused particles in the focusing streamlines while enhancing their lateral spacing (Di Carlo, paragraph [0047]). As the expansion region will have the same shape as the tapering region of Appleyard, but expanding instead of constricting, the expansion region would have the required negatively sloping bottom surface and sidewalls which increase in width as that is claimed.
Regarding claim 15, Appleyard teaches further comprising a plurality of output micro-channels (140-142) downstream of and fluidly coupled to the expansion region (see supra).

Response to Arguments
Applicant’s arguments, see pages 10-13, filed 1/21/2022, with respect to the rejection(s) of claim(s) 1-4 and 5-13 under 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Appleyard, Tachibana with/without Akiyama.
Regarding applicant’s argument that Akiyama teaches tapered portions which reduce in dimension from all sides equally, Akiyama is not being utilized for the shape of the tapering portions, rather the reference of Tachibana is being utilized for this teaching. Akiyama is being utilized for the teaching of a flow device which has two tapering portions between the flow channel and the outlet of the device.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the dimensions of the flow channel being different from the prior art) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims make no mention as to the size of the flow channels and therefore the discussion of the prior art having a different size (magnitude) is not persuasive. 
Regarding applicant’s argument that the claims no positively recites the sample fluid mixture comprising the sperm cells, the primary reference of Appleyard discloses this limitation of having the sample fluid mixture comprise sperm cells.
In response to applicant's argument that the present invention has the constricting region in which the sperm cells are further compressed by the constricting region of the micro-channel such that the sample stream is focused at the center of the channel, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case, the reasons for combining Appleyard with Tachibana are based upon KSR rationale and/or the teaching in Tachibana of that the narrowing in the width only would ensure that the solution can be maintained at a constant velocity (Tachibana, paragraphs [0109]-[0110]). Additionally, the combination of Appleyard and Tachibana, with or without Akiyama would result in the same technical effect that the applicants are describing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796